*337Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered September 25, 2002, which granted defendant’s motion for a new trial on damages unless plaintiff stipulated to a reduction of the jury’s awards for past and future pain and suffering of $130,000 and $130,000, respectively, to $100,000 and $75,000, respectively, unanimously reversed, on the law and the facts, without costs, the motion denied and the verdict reinstated. The Clerk is directed to enter judgment accordingly.
Plaintiff suffered a fractured clavicle that necessitated surgical repair when, as a pedestrian, he was hit by defendant’s vehicle. The surgery left a shortened clavicle bone, and weakened and scarred the neighboring supporting shoulder muscles. Plaintiff has consequently endured persistent pain and intermittent immobility, which appreciably diminishes his ability to resume his previous athletic lifestyle. Upon review of the record, we find that the jury’s awards at issue are comparable to awards upheld for similar injuries (see Donlon v City of New York, 284 AD2d 13 [2001]; see e.g. Koplewicz v Colony Ticket Serv., 211 AD2d 449 [1995], lv denied 85 NY2d 810 [1995]; Tate v Colabello, 88 AD2d 552 [1982], affd 58 NY2d 84 [1983]), and accordingly reverse and reinstate the jury’s verdict. Concur— Tom, J.P., Andrias, Saxe and Ellerin, JJ.